Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Action is in response to Application Number 16629021 received on 1/06/2020.
Claims 1-11 are presented for examination.
Claim 11 is newly presented.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant’s Specification fails to provide the proper antecedent basis for the claimed subject matter, “One or more computer-readable media”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 11 is directed to “one or more computer-readable media” which appear to cover both transitory and non-transitory embodiments.  The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a medium as claimed typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of the term, particularly when the specification is silent of an explicit definition.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Papakipos et al. (US 20120250950) in view of Rathus et al. (US 20160034496).

Regarding claim 1, Papakipos disclosed a system for establishing a communication session between a first device associated with a first user and a second device associated with a second user, the system comprising a processor configured to: 
receive at least a first visual image associated with the first user of the first device and a second visual image associated with the second user of the second device (Papakipos, [0023], Papakipos disclosed that all users of the social networking system may upload photos to media database 105); 
extract and store at least one first visual identification parameter associated with the first user based on the first visual image and at least one second visual identification parameter associated with the second user based on the second visual image (Papakipos, [0023], Papakipos disclosed “the social networking system may also extract metadata from a media file and store the metadata in media database 105”),
receive a request  from the first device for establishing a connection with a device (Papakipos, [0031]-[0032], “real-time identification request” to which the intended purpose for the request includes “send[ing] a friend invitation to the matching user”, and therefore the request is intended for connection establishment with the matching user’s device;  See also [0013], “A social networking system…enables its users to interact with it, and with each other through, the system” and “a ‘user’ may be an individual…that interacts or communicates with or over such a social network environment”; See [0014] which describes “friends” as establishing connections with one another, “), 

determine real time geographical location coordinates of the first device based on the received request (Papakipos, [0027], Papakipos disclosed “ the upload request may include GPS data that allows the social networking system to determine a geographic location of the requesting user”);

communicate the identified one or more visual images associated with one or more users to a display associated with the first device (Papakipos, [0032], Papakipos disclosed “ the person identification process can present a box (401) identifying a matched face, and present information associated with a matching user in a frame overlaying the picture (402)” to which that information may include “user profile information (e.g. a name, a profile picture)…”); and

Papakipos further disclosed the confirmation occurring by the user selecting “one or more selectable icons.  For example, an icon can be a text string, a picture or a graphical icon.  For example, the first user can select an icon to cause the person identification process to tag the matching user to the picture, or to send an friend invitation to the matching user” (Papakipos, [0032]).  As further disclosed by Papakipos, “The social networking system may also create and store a record of a user's relationship with other users in the social networking system (e.g., social graph), as well as provide services (e.g., wall-posts, photo-sharing, or instant messaging) to facilitate social interaction between users in the social networking system.   For example, a user of a social networking website can access an address book stored in the social networking website, look up a contact in the address book and connect with the contact through email.” (Papakipos, [0002]).
While it is evident from the above teachings that Papakipos disclosed the purpose for the teachings to be for connecting users as “friends” and allowing them to utilize services to communicate via “instant messaging” and “email” for example, Papakipos did not explicitly disclose “establish[ing] a communication session between 
Furthermore, while it is evident that Papakipos disclosed facial recognition of images uploaded to the social network system, (Papakipos,  [0024], Papakipos further disclosed the use of facial recognition; See also [0025]), Papakipos did not explicitly disclose wherein both of the at least one first visual identification parameter and the at least one second visual identification parameter include one or more selected from the group consisting of (a), (b), (c), and (d): (a) color of clothes of the first user and the second user in the respective first visual image and the second visual image, (b) pattern of clothes of the first user and the second user in the respective first visual image and the second visual image, (c) identifier of at least one object present within the respective first visual image and the second visual image, and (d) an identifier of a text present within the respective first visual image and the second visual image.
In an analogous art, Rathus disclosed a social networking service in which “A user of the social networking service may seek to identify or communicate with an unidentified person of interest 1100 in a photograph” (Rathus, [0072]), in which the “requesting user may upload an image or images of the person of interest from one or more of a plurality of means, such as by taking a photo of the person” and the “processing means of the network then compares the image or images entered by the requesting user to the image or images uploaded by the person of interest and stored in the database.  In the event of a match or a “hit,” the online network confirms matching the photo to the requesting user and invites the requesting user to send a message (possibly including a brief user profile—perhaps standardized for a first contact) to the 
	Rathus further disclosed wherein both of the at least one first visual identification parameter and the at least one second visual identification parameter include one or more selected from the group consisting of (a), (b), (c), and (d): (a) color of clothes of the first user and the second user in the respective first visual image and the second visual image, (b) pattern of clothes of the first user and the second user in the respective first visual image and the second visual image, (c) identifier of at least one object present within the respective first visual image and the second visual image, and (d) an identifier of a text present within the respective first visual image and the second visual image (Rathus, [0053], [0055], “ the images stored in the database can be indexed with text identifiers or the like, such as an image title, titles, or names of objects in the image”)
As such, the teachings of Rathus disclosed, in response to a confirmation that the requesting user wants to send a message to the person of interest, the system establishes a communication session by having the requesting user fill out a standard data packet to accompany messages to the person of interest and provide for further communication to occur between the users.  Rathus further disclosed various forms of 
One of ordinary skill in the art would have been motivated to combine the teachings of Papakipos and Rathus as they both relate to substantially similar social networking technology with regards to making contact with a person of interest.  Furthermore, as Papakipos the teachings being with regards to establishing a connection to utilize social networking services for communication, one of ordinary skill would have been motivated to incorporate well-known communication techniques, such as those disclosed by Rathus.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Rathus within Papakipos in order to provide users of Papakipos with the ability to communicate upon finding one another, thereby utilizing social network systems for their intended purposes, such as facilitating social interaction between users in the social networking system (Papakipos, [0002]), making the system more desirable to use by its customers.
Claim 7 recites a method with limitations that are substantially similar to the limitations performed by the system of claim 1.  Claim 11 recites “one or more computer-readable media comprising computer executable instructions that when executed by a computing system perform a method with limitations that are substantially similar to the limitations performed in claim 1.  Papakipos disclosed a computer-readable medium as claimed (Papakipos, [0048]).  Therefore claims 7 and 11 are therefore rejected under the same rationale applied above.


Regarding claim 5, Papakipos and Rathus disclosed the system as claimed in claim 1, wherein the processor is remotely located from the first device and the second device (Papakipos, [0024], Papakipos disclosed the teachings of the invention can be performed by either the user device, or at the server).  See motivation above.

Regarding claim 6, Papakipos and Rathus disclosed the system as claimed in claim 1, wherein the processor is positioned within one or both of the first device and the second device (Papakipos, [0024], Papakipos disclosed the teachings of the invention can be performed by either the user device, or at the server).  See motivation above.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Papakipos et al. (US 20120250950) in view of Rathus et al. (US 20160034496) and further in view of Alharayeri (US 10321267).

Regarding claims 3 and 9, Papakipos and Rathus disclosed the system as claimed in claim 1.  While the teachings of Papakipos disclosed users registering with the social network system and creating a profile, Papakipos and Rathus did not explicitly disclose wherein the processor is further configured to receive a unique identification number associated with the first device and a unique identification number associated with the second device, each of the unique identification numbers being stored in association with the first visual image of the first user and the second visual image of the second user.

	One of ordinary skill in the art would have been motivated to combine the teachings of Papakipos and Rathus with Alharayeri as they all relate to concepts of allowing users to connect and communicate with one another, and as such, they are all within a similar environment.  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the unique identifiers of Alharayeri as part of the registration process of Papakipos/Rathus, in order to provide for “future location reporting and authentication for secure and future log in if needed” (Alharayeri, col. 8, lines 17-27), thereby increasing security of the system as a whole.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Papakipos et al. (US 20120250950) in view of Rathus et al. (US 20160034496) and further in view of Wren et al. (US 8818049).

Regarding claims 4 and 10, Papakipos and Rathus disclosed the system as claimed in claim 1, including wherein the processor is configured to receive real time geographical location coordinates of the second device (Papakipos, [0019], “The client application may automatically access Global Positioning System (GPS) or other geo-location all users of the social networking system), 
	Papakipos and Rathus further disclosed wherein the second visual image of the second user is communicated to the first device when a distance between geographic location coordinates of the first device and the real time geographic location coordinates of the second device is less than a predefined threshold value (Papakipos, [0029], Papakipos provides a specific example of comparing the candidates location to the user’s location;  As noted by the specific example in [0029], Papakipos disclosed only presenting the candidates based on the distance being less than a predefined threshold value, i.e. “within 500 feet”).
	Papakipos further disclosed a real time check in process that includes the first user requesting a person identification ([0032]) in which the upload request may include GPS data that allows the social networking system to determine a geographic location of the requesting user (Papakipos, [0027]).
As the above check-in embodiment clearly occurs in real time, such would imply that the above comparing functionality would also occur in real time, and therefore the GOS coordinates of the user and candidate would be compared.
Although it is clearly implied in the above example, Papakipos and Rathus did not explicitly disclose the real time geographic location coordinates being compared.
	In an analogous art, Wren disclosed real time geographic location coordinates being compared, as claimed (Wren, Fig. 6, 602-606, col. 10, lines 15-16, Wren disclosed the permission including a limitation on proximity of the requestor to the user; 
	One of ordinary skill in the art would have been motivated to combine the teachings of Wren with the combined teachings of Papakipos and Rathus, as they all relate to the idea of connecting people for establishing communication, and as such they are all within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the real time geographic location comparison technique of Wren within the combined teachings of Papakipos and Rathus in order to provide additional forms of security for which users are provided permission for establishing communication, thereby increasing security and privacy of users, making the system more desirable to use by its customers.

Response to Arguments
Applicant’s arguments and amendments filed on 3/19/2021 have been carefully considered but they are not deemed fully persuasive.  

Applicant further asserts, “Papakipos also fails to teach or suggest that the system extracts and displays all the search results, i.e., a set of visual images that have a user with the matching visual identification parameter as seen and inputted by the first user and those who are geographically and physically close to the first user in real time [Response, 13].
Applicant's arguments above fails to comply with 37 CFR 1.111(b) because they amount to general allegations that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  
The above general allegations do not present any substantive arguments to distinguish the limitations of the claim from the cited prior art relied upon in the rejection.  Instead, Applicant merely: (1) presents a general description of the Papakipos reference relied upon by the Examiner, and (2) asserts that a general description of the claimed invention is not taught without specifically pointing to any particular claim language and without providing any persuasive analysis as to why Papakipos did not teach such particular claim language.
Therefore, the Applicant does not appear to properly rebut the Examiner’s rejection of the claim with any persuasive analysis, and therefore does not properly See Ex parte Belinne, No. 2009-004693, slip op. at 7-8 (BPAI Aug 10, 2009)(informative), available at http://www.uspto.gov/web/offices/dcom/bpai/its/fd09004693.pdf
The same applies to Applicant’s arguments with regards to the Rathus reference on page 14, in which Applicant merely: (1) presents a general description of the Rathus reference relied upon by the Examiner, and (2) asserts that a general description of the claimed invention, (that of which also includes features not claimed, and without specifically pointing to any particular claim language) is not taught.
In response to applicant's assertions against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Assuming the above arguments (i.e. Applicant’s mention of “nearby”) are with respect to the newly amended claims 4 and 10, Applicant’s arguments are moot in view of the new grounds of rejection necessitated by Applicant’s amendment of requiring the geographical coordinates of the second user being “real time” geographical location coordinates.
It is the Examiner’s position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant’s disclosed invention in manner, which distinguishes over the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Svendsen et al. (US 8316096) disclosed the concept of facemail, including delivering a message addressed to an image in which a central server handles the passing of the message between users without revealing identities (Abstract, See also Fig. 16, 3000-3004 and 3006)
Hymes (US 20080051033) disclosing a mechanism for initiating contact with someone, via a telecommunications system, whose identity is not known (For Example, See [0107]-[0108]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910.  The examiner can normally be reached on M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JERRY B DENNISON/Primary Examiner, Art Unit 2443